Title: To Benjamin Franklin from Pierre-Isaac Poissonnier, 15 October 1778
From: Poissonnier, Pierre-Isaac
To: Franklin, Benjamin


A Paris Ce 15. 8bre. 1778
La Société Royale de medecine Monsieur, m’a chargé de vous renouveller son invitation a la séance publique qu’Elle doit tenir mardy prochain 20 du présent mois. Je seray fort aise d’avoir a luy apprendre que vous y viendrés surement. Je saisis cette occasion de vous répeter les assurances de la Consideration trés distinguée et de l’attachement inviolable avec lesquels j’ay l’honneur d’Estre Monsieur Votre trés humble et trés obeissant Serviteur
Poissonnier
 
Endorsed: Poissonnier
Notation: Paris 15. 8bre. 1778.
